Eisit, C. J.
This being an application for temporary alimony and counsel fees, brought pending a suit-for divorce instituted by the husband, on the grounds of desertion and cruel treatment, but no cruel treatment being shown on the part of the wife, and the evidence being directly conflicting as to whether the wife deserted the husband or he deserted her, this court can not say that the judge abused his discretion in granting the temporary alimony and counsel fees, although the husband, on the hearing for temporary alimony, expressed a willingness and desire to have his wife return to and live with him,» offering to treat her well. As to the husband’s offer to have his wife return, see Nipper v. Nipper, 129 Ga. 450 (59 S. E. 229).

Judgment affirmed.


All the Justices concur.